Name: Commission Regulation (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory
 Type: Regulation
 Subject Matter: marketing;  plant product;  health
 Date Published: nan

 Avis juridique important|31983R2213Commission Regulation (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory Official Journal L 213 , 04/08/1983 P. 0013 - 0021 Spanish special edition: Chapter 03 Volume 28 P. 0173 Portuguese special edition Chapter 03 Volume 28 P. 0173 Finnish special edition: Chapter 3 Volume 16 P. 0178 Swedish special edition: Chapter 3 Volume 16 P. 0178 *****COMMISSION REGULATION (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common oganization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for onions are laid down in Annex II/6 of Regulation No 23 (3); whereas those standards were amended by Regulation No 87/64/EEC (4); Whereas the quality standards for witloof chicory are laid down in Annex I/2 to Regulation No 58 (5); Whereas a change has occurred in the production and marketing of these products particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for onions and witloof chicory should therefore be changed to take those new requirements into account; Whereas such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation (EEC) No 1194/69 (6); whereas account should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards at the marketing stages following dispatch; whereas, since the products in the 'Extra' class have to be particularly carefully sorted and packaged, only lack of freshness or turgescence is to be taken into account only in their case; Whereas in the interest of clarity and certainty as to legal requirements for ease of use the standards thus changed should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for onions falling within subheading 07.01 H of the Common Customs Tariff and for witloof chicory falling within subheading 07.01 D II of the Common Customs Tariff are set out in Annexes I and II hereto, These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at the stages following dispatch the products may show, in relation to the standards prescribed, - a slight lack of freshness and turgescence, - for the products graded in the classes other than the 'Extra' class, slight alternation due to their development and their tendency to perish. Article 2 1. The words 'to onions' in Article 2 of Regulation No 23 and the words 'witloof chicory' in the first Article of Regulation No 58 and the terms 'onions, witloof chicory' in the first Article of Regulation (EEC) No 1194/69 are hereby deleted. 2. Annex II/6 to Regulation No 23 and Annex I/2 to Regulation No 58 and Annexes II and III to Regulation (EEC) No 1194/69 are hereby repealed. Article 3 This Regulation shall enter into force on 1 September 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 190, 1. 7. 1982, p. 7. (3) OJ No 30, 20. 4. 1962, p. 965/62. (4) OJ No 116, 21. 7. 1964, p. 1050/64. (5) OJ No 56, 7. 7. 1962, p. 1607/62. (6) OJ No L 157, 28. 6. 1969, p. 1. ANNEX I QUALITY STANDARD FOR ONIONS I. DEFINITION OF PRODUCE This standard applies to onions grown from varieties (cultivars) of Allium cepa L., to be supplied to the consumer in the natural state, green onions with full leaves and onions for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for onions after preparation and packaging. A. Minimum requirements In all cases, subject to the special provisions for each class and the tolerances allowed, the bulbs must be: - intact; however the presence of small cracks in the outer skin and the absence of a part of the outer skin are not considered as defects provided that the flesh is not revealed, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - free from damage due to frost, - sufficiently dry for the intended use (in the case of pickling onions, at least the first two outer skins and the stem should be fully dried), - free of all abnormal external moisture, - free of foreign smell and/or taste. Lastly, the stems must be twisted or clean cut and must not be more than 4 cm long (except for stringed onions). The condition of the onions must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Onions are classified into three classes defined below: (i) Class I: Onions in this class must be of good quality. In shape and colour they must be typical of the variety. The bulbs must be: - firm and compact, - without evidence of shoot growth or sprouting, - without hollow or tough stems, - free from swelling caused by abnormal development, - practically free of root tufts (however, for onions harvested before complete maturity, root tufts are allowed), small cracks in the outer skin are allowed. Light staining which does not affect the last dried skin protecting the flesh is allowed. (ii) Class II: This class includes onions which do not qualify for inclusion in class I, but satisfy the minimum requirements specified above. They should be reasonably firm and, provided they retain their essential characteristics of quality and preservation, they may show the following defects: - shape and colouring not typical of the variety, - early signs of shoot growth or sprouting (not more than 10 % by number or weight by unit of presentation), - traces of rubbing, - slight marking caused by parasites or disease, - small healed cracks, - slight bruising, healed, unlikely to impair keeping qualities. They may have root tufts. Staining which does not affect the last dried skin protecting the flesh is allowed. (iii) Class III (1): This class includes onions which do not qualify for inclusion in the higher classes but satisfy the requirements for class II. However, they may show the following: - slight traces of soil, - incipient shoot growth sprouting affecting not more than 20 % by number or weight by unit of presentation, - bruising unlikely to impair keeping qualities. III. PROVISIONS CONCERNING SIZING Sizing is determined by the maximum diameter of the equatorial section. The minimum diameter is 10 mm. The difference between the diameters of the smallest and largest onions in the same package must not exceed: Classes I and II: - 5 mm where the diameter of the smallest onion is 10 mm and over but under 20 mm; however, where the diameter of the onion is 15 mm and over but under 25 mm, the difference may be 10 mm, - 15 mm where the diameter of the smallest onion is 20 mm and over but under 40 mm, - 20 mm where the diameter of the smallest onion is 40 mm and over but under 70 mm, - 30 mm when the diameter of the smallest onion is 70 mm or over. Onions in class III may differ in size by not more than 30 mm in any one package. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I: 10 % by number or weight of onions not satisfying the requirements for the class, but meeting those for class II or, exceptionally, coming within the tolerances for that class. (ii) Classes II and III: 10 % by number or weight of onions satisfying neither the requirements for the class nor the minimum requirements, excluding produce affected by rotting, or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes: 10 % by number or weight of onions not conforming to the size identified, but with a diameter of not more than 20 % below or above it. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only onions of the same origin, variety, quality and size. Uniformity may be limited to origin and size for onions in class III. The visible part of the contents of each package must be representative of the entire contents. B. Presentation Onions may be presented: - arranged in layers, - packed in bulk, - in 'strings' (of not less than 16 bulbs, with fully dried stems). C. Packaging Onions must be packed in such a way as to ensure proper protection of the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packaging must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side; legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or Dispatcher // Name and address or officially issued or accepted code mark. B. Nature of produce 'Onions', if the contents are not visible from the outside. C. Origin of produce Country of origin, and optionally, district where grown or national, regional or local place name. D. Commercial specifications - class, - size indicated by minimum and maximum diameters, - weight. E. Official control mark (optional) (1) Additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. Application of this quality class or of some of its requirements is subject to a decision to be taken pursuant to Article 4 (1) of the same Regulation. ANNEX II QUALITY STANDARDS FOR WITLOOF CHICORY I. DEFINITION OF PRODUCE This standard applies to chicory, i.e. chicory sprouts forced from the roots of varieties (cultivars) of 'witloof chicory' derived from Cichorium intybus L. var. foliosum HEGI, intended for supply fresh to the consumer, witloof chicory for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for witloof chicory after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the chicory must be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - free from reddish discoloration, frost-nip or traces of bruising, - free from damage caused by rodents or disease, - free from damage caused by insects or other parasites, - free from incipient flower spike more than three-quarters of their length, - clean, in particular having no earth-soiled leaves and practically free of any visible foreign matter, - pale, i.e. white to yellowish - white in colour, - cut or broken off cleanly at the neck, - fresh in appearance, - free of abnormal external moisture, - free of any foreign smell and/or taste. The development and condition of the chicory must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The chicory is classified into four classes defined below: (1) 'Extra' class: Chicory in this class must be of superior quality. It must, in particular: - be well-formed, - be firm, - have close heads, i.e. heads with a sharp, well-closed tip, - have outer leaves of at least three-quarters of the length of the chicory, - not be greenish or glassy-looking. (ii) Class I: Chicory in this class must be of good quality. It must, in particular: - be reasonably firm, - have outer leaves of at least half the length of the chicory, - not be greenish or glassy-looking. It may be less regular in shape, and the tips, without the diameter of the opening exceeding the chicory's maximum diameter by more than one-fifth, may be less tight and close than for the 'Extra' class. (iii) Class II: This class includes chicory which does not qualify for inclusion in the higher classes, but satisfies the minimum requirements specified above. It may, however, have the following defects: - be of a slightly irregular shape, - be slightly greenish at the tips of the leaves, - be slightly open at the tip (the diameter of the opening may not exceed the chicory's maximum diameter by more than one-third. (iv) Class III (1): This class includes chicory which does not qualify for inclusion in the higher classes, but satisfies the requirements defined for class II. It may, however, have the following defects: - be of an irregular shape, - be greenish at the tips of the leaves, - show slight traces of reddish discoloration on outer leaves. III. PROVISIONS CONCERNING SIZING Sizing is determined firstly by the diameter of the widest section at right angles to the longitudinal axis, and secondly by length. For each class, the sizes are fixed as follows: (cm) 1.2.3.4.5 // // // // // // // Extra // I // II // III // // // // // // Minimum diameter // // // // // - chicory under 14 cm in length // 2,5 // 2,5 // 2,5 // 2,5 // - chicory 14 cm or over in length // 3 // 3 // 2,5 // 2,5 // Maximum diameter // 6 // 8 // - // - // Minimum length // 9 // 9 // 9 (1) // 9 (1) // Maximum length // 17 // 20 // 24 // 24 // // // // // (1) However, chicory ranging between 6 and 12 cm in length may be included in classes II and III, subject to mention being made on the package of the minimum and maximum length of the chicory contained therein. Wihtin any one package: (i) the maximum permissible difference in length between the chicory sprouts is 5 cm for the 'Extra' class, 8 cm for class I and 10 cm for classes II and III; (ii) the maximum permissible difference in diameter between the chicory sprouts is 2,5 cm for the 'Extra' class, 4 cm for class I and 5 cm for class II. No limit is fixed for chicory in class III. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements for its class. A. Quality tolerances (i) 'Extra' class: 5 % by number or weight of chicory sprouts not satisfying the requirements of this class but meeting the requirements of class I or, exceptionally, coming within the tolerances for that class. (ii) Class I: 10 % by number or weight of chicory sprouts not satisfying the requirements of this class but meeting the requirements of class II, or exceptionally coming within the tolerances for that class. (iii) Class II: 10 % by number or weight of chicory sprouts satisfying neither the requirements of this class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption; (iv) Class III: 15 % by number or weight of chicory sprouts satisfying neither the requirements of this class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances: For all classes: 10 % by number or weight of chicory sprouts whose length and diameter are no more than 1 cm above or below the measurements for size-grades given in section III. No tolerances are allowed, however, in respect of the minimum diameter. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and comprise only chicory of the same origin, variety quality and size. Uniformity may be limited to origin and size for chicory in class III. The visible part of the contents of each package must be representative of the entire contents. B. Presentation Chicory graded as 'Extra' and as classes I and II must be put up: - either evenly in layers, - or in small packages. Chicory in class III must be put up in packages weighing not less than 7 kilograms. C. Packaging The chicory must be packed in such a way as to protect the produce properly. If it is presented in wooden cases, it must be separated from all the sides of the case by protective material. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed, provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from any foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside. A. Identification 1.2 // Packer and/or Dispatcher // Name and address or officially issued or accepted code mark. B. Nature of produce 'Witloof' or 'witloof chicory' if the contents are not visible from the outside. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications - class, - maximum and minimum length for chicory in classes II and III ranging between 6 and 12 cm in length only. E. Official control mark (optional) (1) An additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or of certain of its requirements is conditional on a decision being taken on the basis of Article 4 (1) of the same Regulation.C . ORIGIN OF PRODUCE COUNTRY OF ORIGIN AND, OPTIONALLY, DISTRICT WHERE GROWN, OR NATIONAL, REGIONAL OR LOCAL PLACE NAME . D . COMMERCIAL SPECIFICATIONS - CLASS, - MAXIMUM AND MINIMUM LENGTH FOR CHICORY IN CLASSES II AND III RANGING BETWEEN 6 AND 12 CM IN LENGTH ONLY . E . OFFICIAL CONTROL MARK ( OPTIONAL ) ( 1 ) AN ADDITIONAL CLASS WITHIN THE MEANING OF ARTICLE 2 ( 1 ) OF REGULATION ( EEC ) NO 1035/72 . THE APPLICATION OF THIS QUALITY CLASS OR OF CERTAIN OF ITS REQUIREMENTS IS CONDITIONAL ON A DECISION BEING TAKEN ON THE BASIS OF ARTICLE 4 ( 1 ) OF THE SAME REGULATION .